Title: James Madison to Charles Francis Adams, 12 October 1835
From: Madison, James
To: Adams, Charles Francis


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Oct. 12. 1835.
                            
                        
                        
                            private
                        
                        I have received your letter of Sepr. 30th. with a copy of "An Appeal from the new to the Old Whigs." The
                            Pamphlet contains very able and interesting views of its subject.
                        The claims for the Senate of a share in the removal from Office; and for the legislature an authority to
                            regulate its tenure, have had powerful advocates. I must still think however, that the text of the
                            constitution is best interpreted by reference to the tripartite theory of Government; to which practice has conformed, and
                            which so long and uniform a practice would seem to have established.
                        The face of the constitution and the journalized proceedings of the Convention, strongly indicate a
                            partiality to that theory, then at its zenith of favor among the most distinguished comentators on the organizations of
                            political power.
                        The right of suffrage, the rule of apportioning representation, and the mode of appointing to and removing
                            from Office, are fundamentals in a free Government; and ought to be fixed by the Constitution; if alterable by the
                            Legislature, the Government might become the creator of the Constitution, of which it is itself but the creature: and if
                            the large states could be reconciled to an augmentation of power in the Senate, constructed and endowed, as that branch of
                            the Government is, a veto on removals from Office would at all times be worse than inconvenient in its operation; and in
                            party times might, by throwing the Executive machinery out of gear, produce a calamitous interregnum.
                        In making these remarks, I am not unaware that in a country wide and expanding as ours is, and in the anxiety
                            to convey information to the door of every citizen, an unforseen multiplication of offices, may add a weight to the
                            executive scale disturbing the Equilibrium of the Govt. I should therefore see with pleasure a guard against the evil by
                            whatever regulations having that effect, may be within the scope of legislative power; or if necessary, even by an
                            amendment to the Constitution when a lucid interval of party excitement, shall invite the experiment.
                        With  thanks for your friendly communication; and for the interest you express in my health which is much
                            broken by chronic complaints, added to my great age I pray you to accept the assurance of my respect and good
                            wishes.
                        
                            
                                James Madison
                            
                        
                    